Citation Nr: 0640080	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  02-10 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability. 

2.  Entitlement to service connection for the residuals of a 
mouth injury with loss of teeth due to shrapnel injury. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1954.  He served in Korea and was awarded the Combat 
Infantryman Badge.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Jackson, 
Mississippi which, in pertinent part, denied service 
connection for residuals of a mouth injury with loss of teeth 
due to shrapnel injury, and service connection for a kidney 
disability.  

A hearing was held before a decision review officer at the RO 
in October 2002. The veteran initially requested a Board 
videoconference hearing, but by a statement dated in May 
2003, he withdrew his hearing request.  The Board remanded 
this case to the RO for further development in October 2003.

In a June 2005 decision, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
previously denied claim for service connection for a kidney 
disability.  The Board then remanded this issue and the issue 
of service connection for the residuals of a mouth injury 
with loss of teeth due to shrapnel injury for additional 
development.  Decisions were reached for four other appeals 
at this time, and they are no longer before the Board.  


FINDINGS OF FACT

1.  The veteran's only current kidney disorder is kidney 
stones. 

2.  Current kidney stones are not related to a disease or 
injury in active service.  

3.  The veteran participated in combat, and he states that 
two front teeth were knocked out by shrapnel during combat; 
the loss of the two front teeth has been shown currently.

4.  The veteran's contentions regarding the nature of his 
claimed injury to his teeth are consistent with the 
circumstances, conditions, or hardships of such service, and 
there is no clear and convincing evidence to the contrary.  


CONCLUSIONS OF LAW

1.  A chronic kidney disability to include kidney stones was 
not incurred due to active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006)  

2.  Left upper teeth 1 and 2 are missing as a result of a 
trauma sustained during active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on his dental claim, further assistance is unnecessary to aid 
the veteran in substantiating that claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was provided with a preadjudication 
VCAA letter in March 2001.  Unfortunately, this letter did 
not contain all of the required information. 

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice.  The veteran was provided with an additional 
VCAA notice by letter dated in April 2004.  This letter told 
the veteran what evidence was needed to substantiate the 
claim for service connection for his claimed disabilities.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
Finally, this letter notified the veteran to send any 
relevant evidence in his possession.  

As portions of the notice came after the initial adjudication 
of the claim, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the appellant's claim was readjudicated by the RO in 
March 2006, after proper VCAA notice was provided.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).

Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award of 
compensation for service connection.  However, as the 
veteran's claim for service connection for a kidney 
disability is being denied and no effective date will be 
assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claim.  
The denial of his claim also means that a percentage rating 
will not be assigned, thus that element of Dingess notice is 
not implicated in this case.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records and service 
personnel records have been obtained.  VA has afforded the 
veteran two medical examinations and obtained medical 
opinions.  Attempts have been made to obtain all records 
identified by him.  The veteran offered testimony at a 
hearing before a hearing officer in October 2002.  As there 
is no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist requirements of the VCAA have been met. 

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease, such as calculi of the kidney, become 
manifest to a degree of 10 percent within one year of 
separation from active service, then they are presumed to 
have been incurred during active service, even though there 
is no evidence of calculi during service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  


A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Kidney

The veteran's service medical records are negative for 
treatment or a diagnosis of kidney stones or any other kidney 
disability.  His May 1954 discharge examination states that 
the genitourinary system was normal.  

The post service medical records show that the veteran 
underwent a VA examination for gastrointestinal complaints on 
June 28, 1955.  He stated he was experiencing an upset 
stomach in the mornings, and that he had been experiencing 
these symptoms since service.  The veteran failed to report 
for an upper gastrointestinal X-ray series.  A diagnosis 
could not be made, but probable chronic dyspepsia was 
reported.  

An August 1966 VA examination noted that the veteran had been 
hospitalized in September 1964 for a left urethral calculus 
that passed spontaneously.  

VA hospital records from February 1974 show that the veteran 
was admitted after complaints of right flank pain.  The 
diagnosis was right distal urethral calculus.  

June 1987 private treatment records show a history of kidney 
stones.  An X-ray study conducted at this time suggested the 
possibility of left renal stones. 

VA treatment records from August 1987 show that the veteran 
was seen for severe left flank pain.  The impression was a 
left urethral stone.  Additional August 1987 records show 
that the stone was passed. 

September 1997 private treatment records state that the 
veteran has a history of "kidney stones x 14".  

February 2002 private treatment records note a history of 
kidney stones.  

At an October 2002 hearing, the veteran testified that he had 
had kidney problems since having mumps in 1951.  The problem 
consisted of not being able to "hold water."  He testified 
that he first passed a kidney stone in 1953 in Korea.  There 
had been blood in his urine at that time.  He said that he 
had seen a doctor for this.  

In an August 2005 letter, the veteran's private doctor, 
K.H.H., M.D., stated that the veteran had a long history of 
renal stones.  He noted that the veteran had been seen at a 
VA facility on June 28, 2005.  The veteran had been having 
problems with abdominal pain.  The doctor stated that 
although the pain had improved, possibly due to the veteran 
passing the stone, the abdominal pain could have easily been 
related to kidney stones which he had suffered from since his 
discharge from the military, and that the veteran did not 
return or follow up because he may have passed the kidney 
stone and become better.  The Board notes that the reference 
to June 28, 2005 appears to be an error, and that K.H.H. was 
referring to the June 28, 1955 examination. 

In an October 2005 letter K.H.H. stated that the veteran had 
recently passed another small kidney stone, which had been 
brought to his office for analysis.  

The veteran was afforded a VA genitourinary examination in 
November 2005.  The claims folder was reviewed by the 
examiner.  The veteran told the examiner that he first became 
symptomatic from kidney stones in 1951 and that he had passed 
a stone at that time.  Another stone was passed in 1953, and 
a third in 1955.  

The veteran said that he has had multiple stones since that 
time, with the last occurring two weeks prior to the 
examination.  He was currently asymptomatic.  Following the 
examination and review of the record, the diagnoses were 
nephrothiasis and benign prostatic hypertrophy.  

The examiner noted that in reviewing the claims folder, there 
was no evidence of the veteran being diagnosed or treated for 
kidney stones during service.  The first mention of kidney 
stones was dated in September 1964.  The examiner concluded 
that there was no evidence that the kidney stones were the 
result of disease or injury in service.  


Analysis

With regard to the three requirements for service connection, 
the undisputed evidence is that the veteran has current 
episodes of kidney stones.  No other kidney disorder has been 
identified, currently.  The element of a current disability 
is thus satisfied.

The evidence is less clear with regard to the element of an 
in-service disease or injury.  The veteran has provided a 
variable history of kidney stones in service.  As a lay 
person, he is not competent to diagnose kidney stones, 
whether in service or thereafter.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The service medical records do not show any complaints, 
treatment or diagnosis of kidney stones.  At this juncture 
the Board notes that while the veteran was informed by the 
National Personnel Records Center (NPRC) during an attempt on 
his part to establish entitlement to a Purple Heart that his 
records may have been burned, the veteran's service medical 
records in fact appear to be complete.  His entrance and 
discharge examinations are included, as well as numerous 
other records reflecting treatment for various complaints 
during all four years of the veteran's service.  Furthermore, 
it appears that the veteran's service medical records were 
transferred to the RO in 1955 in conjunction with an earlier 
claim, which would indicate that they were not present at the 
NPRC at the time of the 1973 fire.  Therefore, there is no 
medical evidence to support his claim of an initial 
occurrence of kidney stones during active service.  

The veteran is competent, however, to report symptoms, and 
his report of symptoms could satisfy the requirement for an 
in-service event.  Washington v. Nicholson, 19 Vet App 362 
(2005).  On the other hand, the veteran has not provided a 
consistent history.  He reported no history of kidney stones 
or their symptoms at the time of the 1955 VA examination, 
testified to a single episode of in-service kidney stones at 
his hearing, and reported three in-service episodes on the VA 
examination.  

At the hearing he testified to an inability to "hold water" 
that began with an episode of mumps in service, but 
apparently did not mention this symptom on the VA 
examinations in 1955 or 2005.  

Assuming arguendo that the element of an in-service injury or 
disease is satisfied, the evidence is against a link between 
such in-service events and the current kidney stones.

The competent evidence most supportive of such a relationship 
was provided by the veteran's private physician.  The 
physician, however, only speculated that the current 
disability could be related to symptoms reported since 
service.  There was no opinion that the current disability 
was related to symptoms in service.  

Further, the available evidence shows that kidney stones were 
first identified in 1964.  The private physician's opinion 
would require the rather incredible assumption that the 
veteran suffered from abdominal pain for approximately 10 
years before kidney stones were identified.

The VA examiner considered a detailed medical history and 
reviewed the claims folder, and concluded that there was no 
relationship between current kidney stones and service.  
Because the examiner took into account a full and accurate 
history, and expressed a more definitive opinion, the Board 
finds that the VA examiner's opinion is more probative than 
that of the private physician.

The post service medical records do not show treatment for 
kidney stones during the first year after discharge, and the 
initial medical confirmation of kidney stones is dated more 
than 10 years after the veteran's discharge from service.  
The evidence shows that the veteran has continued to 
experience kidney stones since 1964.

The private physician's opinion could be read as supporting 
the conclusion that kidney stones were present to a 
compensable degree within one year of service.  See 38 C.F.R. 
§ 115a, Diagnostic Codes 7508, 7509 (1993) (providing a 10 
percent rating for calculus in kidney with an occasional 
attack of colic).  As kidney stones were not identified for 
many years after service, despite an intervening VA 
examination, the weight of the evidence is against a finding 
that kidney stones were present within one year of service 
separation.  

Similarly, the provisions of 38 C.F.R. § 3.303(b) do not 
provide a route to service connection, because there is no 
medical evidence identifying kidney stones in service.

The veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Furthermore, the veteran has not argued that his kidney 
disability occurred in combat.  38 U.S.C.A. § 1154(b).  

Therefore, the preponderance of the evidence is against 
service connection for a kidney disorder.  

Teeth 

The veteran contends that he was hit in the mouth with 
shrapnel during service, which broke two of his teeth in 
half.  He notes that this occurred in the field, but that the 
remainder of the two teeth were later removed during service.  

In the case of any veteran who engaged in combat with the 
enemy during active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In general, legal authority provides for various categories 
of eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service 
(Class II eligibility); and those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility).  Other categories include treatment for 
veterans having a dental condition determined to be 
aggravating disability from an associated service-connected 
disability (Class III eligibility); veterans whose service 
connected disabilities are evaluated as 100 percent, or who 
receive a total rating for individual unemployability (Class 
IV eligibility); and certain treatment for those who are 
enrolled in a rehabilitation program under chapter 31 (Class 
V eligibility).  Finally, any veteran scheduled for admission 
or otherwise receiving care and services under chapter 17 of 
38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

If a dental condition is due to a combat wound or other 
service trauma, the veteran is entitled to VA outpatient 
dental treatment (for a specific dental condition due to 
trauma) as often as may be found necessary, regardless of 
when an application for such treatment is filed. (Class II(a) 
eligibility).  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c).

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381.

Compensable service connected dental conditions consist of 
disabilities that are the result of osteomyelitis or 
osteoradionecrosis, or due to the loss, malunion, or limited 
motion of the mandible, maxilla, ramus, condyloid process, or 
hard palate, or due to the loss of teeth due to loss of 
substance of the upper or lower jaw.  38 C.F.R. § 4.150. 

VA's General Counsel has held that dental treatment of teeth, 
even extractions, during service did not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997). 

The service medical records include the veteran's September 
1950 entrance examination, which shows that the veteran had 
restorable carious teeth identified as upper right 1, and 
upper left 1, 2, and 7.  He was missing teeth upper right 6, 
upper left 6, lower right 6, 7, and 8, and lower left 6, 7, 
and 8.  

December 1950 records show that the veteran was seen for 
dental treatment.  He had restorable carious teeth at right 
upper 1, 2, and 7, and left upper 1, 2, 3, and 5.  Left upper 
7 was nonrestorable carious.  He was missing right upper 6 
and 8, and left upper 6 and 8.  The lower teeth were 
unchanged.

The veteran's personnel records show that he arrived in Korea 
on April 13, 1951.  

April 26, 1951 dental records characterize right upper teeth 
1, 2, 4, and 5 and left upper 1 and 2 as nonrestorable 
carious.  In addition, left upper teeth 3, 4, and 5 were 
restorable carious, as was right upper 8.  Right upper 6 and 
7, and left upper 6, 7, and 8 were missing.  

June 27, 1951 dental records state that the veteran was 
missing upper right teeth 6 and 8, and upper left 1, 2, 6, 7, 
and 8.  Upper right teeth 1 and 2 and upper left 3 were 
nonrestorable carious.  Upper right 7 was carious, and the 
lower teeth were unchanged.  

The Board notes that in October 2002, the veteran submitted 
an additional photocopy of these June 1951 dental records on 
which he adds the notation "This is the removal of two (2) 
teeth which were broken off by shrapnel".  

The veteran refused additional dental treatment in July 1951.  

The veteran's personnel records show he departed Korea on 
December 30, 1951.  

Dental records dated January 1952 show that the veteran was 
missing upper right teeth 1 and 6 and upper left teeth 1, 2, 
3, 6, and 7.  Right upper 2, 5, and 7 were carious, as was 
left upper 5.  The lower teeth remained the same.  The 
veteran received an upper plate denture at this time.  

Dental records dated May 1952, September 1952, and May 1953 
do not show any additional missing teeth.  The May 1954 
discharge examination is also negative for additional missing 
teeth.  

The service medical records are completely negative for any 
record of trauma to the teeth.  

In a July 2000 statement to the NPRC, the veteran states that 
the injury to his chin occurred in November 1951.  He states 
that he was hit by a piece of shrapnel in his chin and that 
he then fell down on his rifle and broke off two teeth at the 
gum line.  He was sent to an aid station where they treated 
his chin and pulled the two teeth.  

The veteran submitted his claim for service connection in 
February 2001.  He states that he is claiming service 
connection for loss of teeth due to a shrapnel injury in 
Korea.  

At the October 2002 hearing, the veteran testified that he 
had been hit by shrapnel in his chin.  This broke off two 
teeth at a point even with the gum line.  He went to an aid 
station the following morning, where the remainder of the 
teeth was pulled.  The veteran described the injured teeth as 
the two front teeth.  The veteran states that he currently 
has problems with his lower jaw, and that he has trouble 
wearing his dentures.  See transcript.  

The veteran was afforded a VA dental examination in December 
2005.  He complained of having lost his upper anterior teeth 
due to a shrapnel wound in service.  The claims folder was 
reviewed by the examiner.  The veteran was completely 
edentulous.  He had upper and lower full dentures, and a 
small scar on the upper lip area.  He did not present with 
functional impairment or masticatory motion loss.  An X-ray 
study did not reveal any residual shrapnel or abnormalities 
of the maxillary ridge which would suggest trauma.  The 
examiner stated that he was unable to determine whether the 
maxillary anterior teeth were lost due to trauma without 
resorting to mere speculation.  

Analysis  

The veteran participated in combat with the enemy.  His claim 
that he was struck in the mouth with shrapnel is consistent 
with the conditions of combat.  Therefore, he is entitled to 
the presumption provided by 38 U.S.C.A. § 1154(b).  

The Board notes that the veteran has never been entirely 
clear as to which of his teeth he claims were injured.  At 
the hearing, he described these teeth as the two front teeth, 
and he was apparently referring to the two upper front teeth.  
In view of the teeth that the service medical records 
indicate were missing in June 1951, the Board will assume 
that the veteran is referring to the teeth identified by 
those records as upper left 1 and 2.  

The service medical records show that the relevant teeth were 
considered restorable carious when the veteran entered active 
service in September 1950.  A dental examination afforded to 
the veteran approximately two weeks after his April 1951 
arrival in Korea characterized them as nonrestorable carious.  
Upper left teeth 1 and 2 teeth were missing by the end of 
June 1951.  

The veteran's contentions have been inconsistent.  In his 
July 2000 letter to the NPRC, the veteran states that the 
injury to his teeth occurred in November 1951.  Other letters 
seem to suggest that the injury occurred at the same time as 
other shrapnel wounds he states he received in August 1951.  
Clearly, neither of these can be the date of his injury, as 
he was already missing upper left teeth 1 and 2 as of June 
1951.  However, the veteran also submitted a photocopy of the 
June 1951 dental records showing that upper left teeth 1 and 
2 were missing, and added that this was the treatment he 
received following his injury.  

Although these records do not refer to a trauma, and while 
the December 2005 VA examiner did not find any residual 
evidence of a trauma, the examiner also failed to rule out 
the possibility of such.  The presumption that the trauma 
occurred is not rebutted.  38 U.S.C.A. § 1154(b).  The 
absence of this evidence does not rise to the level of the 
clear and convincing evidence to the contrary required to 
overcome the presumption that the claimed injury occurred 
during service.  

Therefore, entitlement to service connection for missing 
upper left teeth 1 and 2 is established.  The Board notes 
that the relevant laws and regulations limit service 
connection for missing teeth to service connection for 
treatment purposes only.  


ORDER

Entitlement to service connection for a kidney disability is 
denied. 

Entitlement to service connection for the residuals of a 
mouth injury with loss of upper left teeth 1 and 2 due to 
shrapnel is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


